Citation Nr: 0630917	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously-denied claim for service connection for PTSD.

This case was previously before the Board on two separate 
occasions.  In December 2003, the Board remanded the case for 
additional procedural development.  In March 2005, the Board 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for PTSD.  
Instead of adjudicating the claim on the merits, however, the 
Board remanded the case for additional development.  The case 
is once again before the Board for review.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims he has PTSD as a result of having been 
assaulted on two separate occasions while on active duty.  
Unfortunately, because the AMC did not comply with the 
Board's previous remand instructions, the case must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In that remand, the Board directed the RO, through the AMC, 
to afford the veteran an examination if any claimed in-
service stressor was corroborated by the evidence of if 
otherwise deemed warranted.  The RO was instructed to provide 
the claims file, a copy of the remand, and a list of the 
stressor(s) found by the RO to be corroborated by the 
evidence for review.  The examiner was also requested to 
determine whether the in-service stressor(s) found to be 
established by the RO was sufficient to produce PTSD.  

The veteran underwent a VA psychiatric examination in 
February 2006.  However, the RO failed to provide a list of 
the veteran's verified stressors to the examiner.  In his 
report, the examiner noted that he had called the AMC for a 
list of stressors verified by the RO, but was told to proceed 
on the basis of what had been provided to him at that time.  
Following an interview and a mental status examination of the 
veteran, the examiner provided an Axis I diagnosis of PTSD, 
but explained that it was not possible to verify the 
underlying stressors at this time due to a lack of 
information provided by the AMC.  The examiner also explained 
that since the instructions specifically prohibit any 
diagnosis of military-related PTSD without a verified 
military-related stressor (criterion 1 in the DSM-IV's 
definition of PTSD), a definitive finding was not possible at 
this time.  The examiner found that the veteran showed 
sufficient signs of PTSD to meet the criteria for that 
diagnosis as set forth in criteria 2, 3, 4, 5, and 6.  

The unverified stressor at issue involves an alleged sexual 
assault during boot camp.  The veteran claims that he was 
abducted and hooded in the middle of the night by three men 
he could not identify.  He said he was taken from his bed to 
a remote location, where he was beaten and gang raped.  He 
reported that his knees and elbow were badly bruised and that 
he received minor cuts to his throat during the assault.  

This incident is not specifically confirmed by service 
records.  The veteran's service medical records make no 
reference to psychiatric complaints or injuries consistent 
with a sexual assault.  Moreover, the veteran was unable to 
provide any additional information from other sources which 
might corroborate his account of the assault.  For example, 
there are no records from law enforcement authorities, mental 
health professionals, hospitals or physicians, or statements 
from family members, friends, or fellow service members which 
would tend to verify the veteran's account of the assault.  
See 38 C.F.R. § 3.304(f)(3) (2005).

However, the veteran's representative asserts that the record 
contains evidence of behavioral changes both in service and 
after the alleged assault.  In an Informal Hearing 
Presentation dated in April 2006, the veteran's 
representative argued that the veteran exhibited behavioral 
changes in service, including drug abuse, failing out of 
nuclear school, requesting a transfer, and spending time in 
the brig for "discipline problems."  

The record shows that the veteran had a long history of drug 
abuse that existed well prior to service.  In May 1974, a 
drug abuse screening program revealed that the veteran tested 
positive for amphetamines.  However, it was also noted that 
the veteran had been in service for two years and that he 
began using drugs at age 14.  The veteran reported a history 
of having used marijuana, amphetamines, barbiturates, 
tranquilizers, cocaine, narcotics, and hallucinogens.  He 
reported at that time that he currently used amphetamines one 
to two times per week and marijuana two to three times per 
week.  Since the veteran reported that he began to use drugs 
prior to service, the May 1974 positive drug test is not 
evidence of a behavioral change during service.

As to the veteran's failure to attend nuclear school as 
evidence of a behavior change, the veteran's representative 
asserts that while the veteran's grades were good enough to 
be accepted into the Navy's Nuclear Program prior to 
enlistment, after boot camp he finished near the bottom of 
his class in "A" School.  The veteran claims that he failed 
out of advanced mathematic school at Great Lakes and was 
thereafter sent to a temporary personnel unit to wait for 
further orders.  He indicated that he was ordered to the USS 
Mahan, but was denied access to the ship after being 
questioned by the senior officer upon his arrival and issued 
new orders to report to the USS Prairie.  

The veteran's service records indicate that in August 1972 he 
enlisted in the Navy and volunteered for the Nuclear Field 
Program.  Related documents indicate that the veteran was not 
promised a specific school as the decision would be made 
during recruit training/classification and outfitting.  It 
was noted further that school selection depended upon scores 
attained on Navy aptitude tests, the individual's eligibility 
for security clearance and physical qualifications.  A 
related nuclear field statement of understanding indicates 
that "[t]he NF program is difficult. To remain eligible for 
the one-year formal nuclear training, personnel must 
continually display excellent military performance and 
demonstrate academic potential to complete Nuclear Power 
School by standing in the upper two-thirds of their basic 
"A" School class.  The veteran subsequently satisfactorily 
completed the curriculum for recruit training at Great Lakes 
in September 1972 and completed Machinist Mate Class "A" 
school in December 1972.  He then reported to permanent duty 
in January 1973.  While the record indicates that the veteran 
apparently did not meet the criteria to be afforded formal 
nuclear training once on active duty, the Board has no 
objective evidence to compare to indicate that this failure 
based on aptitude tests, and the other listed requirements is 
a "change" in behavior.  The Board does note that the 
veteran did successfully complete recruit training and "A" 
School, and that his subsequent enlisted performance record 
marks remained essentially the same and improved slightly 
overall from March 1973 through March 1975.  He advanced to a 
Machinist Mate 3 in May 1974.  

The record shows that the veteran did request to be 
reassigned in January 1974 and had one incident of a 
discipline problem which resulted in punishment.  In January 
1974, the veteran requested to be assigned to new 
construction.  His reported performance marks were 
essentially the same in March 1973 and September 1973.  His 
Commanding Officer noted that the veteran's performance in 
all facets could only be classed as average, and noted that 
the veteran was "not deserving of any special 
consideration."  In February 1974, the veteran's request was 
denied, because his services were reportedly not needed in 
construction.  Thus, the veteran's request for a transfer in 
January 1974 has been confirmed.  

The Board also notes that the veteran requested reassignment 
in June 1975 for humanitarian reasons.  In July 1975, while 
the veteran was on emergency leave, his Commanding Officer 
requested approval of a humanitarian assignment.  The record 
shows that the veteran was subsequently issued a hardship 
discharge on the basis of his father's death and his mother's 
financial needs.  Except for this disqualifying factor, the 
veteran was recommended for reenlistment.  Thus, the 
veteran's request for a hardship discharge has a plausible 
and indeed understandable basis in the contemporaneous 
records.  Therefore, the veteran's hardship discharge does 
not constitute a behavioral change indicative of a personal 
assault. 

In addition to the alleged sexual assault, the veteran also 
claims that he was personally assaulted during an arrest.  
The Board notes that some aspects of this alleged assault 
have been confirmed.  The veteran reports that this incident 
occurred on February 20, 1974, while stationed in Yokosuka, 
Japan.  He stated that he and another sailor were celebrating 
the veteran's birthday at the Enlisted Men's Club when while 
leaving the second floor bar to go to the third floor bar, 
the Shore Patrol stopped them with open containers of beer in 
their hands.  He claims that they all ran and that he was 
eventually tackled by the Shore Patrol, taken into custody 
and brought to the Shore Patrol Headquarters.  He claims that 
the Shore Patrol took his gambling winnings, and after he 
protested, he was handcuffed, placed in a holding cell, and 
beaten by two Marines.  The veteran requested an 
investigation, but was told two weeks later that the 
investigation was closed.  

Nevertheless, the service records confirm that on February 
20, 1975, the veteran was disrespectful in language toward 
the Shore Patrol and resisted lawful apprehension; as a 
result, he was later charged with violations of the Uniform 
Code of Military Justice.  The Captain's Mast related to this 
incident was on February 28, 1975, and the NJP awarded was 14 
days restriction and a reduction, suspended for 6 months.  
Service medical records reflect that the veteran was seen on 
February 21, 1975, wherein he complained of having been 
beaten by Shore Patrol the night before.  This entry 
documents the veteran's statement that he was hit in the jaw 
with a night stick, which may have chipped a bone.  

The Board notes that the RO rejected this evidence as 
confirmation of a stressor because the veteran claimed that 
the incident occurred on February 20, 1974.   The Board 
disagrees with the RO's finding.  Although the veteran did 
not identify the correct year, he has consistently identified 
the correct date of February 20th, his birthday.  The Board 
thus finds that the service medical records confirm some of 
the veteran's stressors in that there is some contemporaneous 
evidence of an altercation with the Shore Patrol.

The veteran has been diagnosed with PTSD by several medical 
professionals.  On remand, as noted above, the VA examiner 
was unable to diagnosis PTSD definitively because of the 
stated failure of the RO to provide a list of verified 
stressors in this case.  The diagnosis appears to be based on 
both the verified incident in which the veteran was involved 
in an altercation with two Marines as well as the unverified 
sexual assault.  However, the Board finds that as to the 
sexual assault, pertinent VA regulations permits VA to submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  See 38 C.F.R. 
§ 3.304(f)(3).  Thus, the Board finds that a medical opinion 
addressing the question of whether the record tends to 
suggest that the veteran's claimed in-service stressful 
experience involving sexual assault actually occurred would 
be helpful in resolving the claim for service connection for 
PTSD.  Therefore, the veteran should be afforded a VA 
examination to determine whether he has PTSD based on a 
verified stressor.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action. 

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  

The examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault sexual alleged by the veteran to 
have occurred during service and offer an 
opinion as to the clinical significance, 
if any, of such changes.  In particular, 
the examiner should focus on the matters 
as set forth above which are claimed to 
be evidence of behavior changes in 
service.  See 38 C.F.R. § 3.304(f)(3). 

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent 
probability or greater) that the evidence 
of record indicates that the alleged 
sexual assault described by the veteran 
occurred.  The examiner must concede the 
occurrence of the personal assault 
involving the altercation by two Marines 
in February 1975, as this stressor has 
been verified by the record.  

If PTSD is diagnosed, the examiner must 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he 


desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


